DETAILED ACTION
This is a first Office action on the merits to the application filed 11/17/2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Effective Filing Date of the Claimed Invention
The effective filing date of a claimed invention is “the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority or the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365, or 386. See 35 U.S.C. 100(i)(1).” MPEP § 2152.01. However, any claim to an earlier patent application must still satisfy 35 U.S.C. 112(a) (pre-AIA , section 112, first paragraph). MPEP § 706.02.VI.
The following is a list of the effective filing date of each claim in the instant application based on a review of the specification and the disclosures of each parent application (both provisional and non-provisional).
Claims 1, 9-11, 15, and 18 – Effective filing date of February 2, 2019 for first finding support in U.S. provisional application no. 62/800,464.1
Claims 2-8, 12-14, 19, and 20 – Effective filing date of November 17, 2020 for first finding support in the disclosure of the instant application.
Claims 16 and 17 – Effective filing date of April 7, 2019 for first finding support in U.S. provisional application no. 62/830,478.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Each of claims 2, 3, 5, 6, 7, 8, 12, 13, 14, 15 (i.e., “the release version identifier is stored in memory of the first wireless device”), 19, and 20 describe features and limitations that are not found in any of the parent application disclosures (including provisionals) or the instant applicant’s specification. Correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15, in the last line, “a shared key is used the encryption or decryption of data” should be changed to “a shared key is used in the encryption or decryption of data”. Appropriate correction is required.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per section 2106 of the MPEP, a determination as to whether a claim is directed to patent ineligible subject matter is done in three parts: (1) step 2A, prong 1 identifies the abstract idea; (2) step 2A, prong 2 identifies whether the abstract idea is integrated into a practical application; and (3) step 2B evaluates whether the additional limitations when taken with the abstract idea individual and as a whole amount to an inventive concept (i.e., significantly more than the abstract idea itself).
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the abstract idea of determining bits that correspond to a release version identifier, which is described as indicating a variety of capabilities. See Specification as filed ¶ 4, “a user equipment (UE) capability identifier (ID) [(e.g., a type of release version identifier)] may specify or indicate capabilities which are common across various devices and device types.” This concept of indicating a variety of capabilities in an identifier can be performed in the human mind or, at least, on paper, and the claims do not recite significantly more. 
Step 2A, Prong 1: Independent Claims 1, 11, and 18
Claims 1, 11, and 18 are reprinted below with the underlined limitations representing those features indicative of the abstract idea.
Claim 1 recites:
A method performed by a first wireless device, the method comprising: 
determining a fixed length sequence of bits corresponding to a release version identifier; 
determining cyclic redundancy check (CRC) bits based on the fixed length sequence of bits; 
transmitting a frame, to a second wireless device, on one of a plurality of wireless links established between the first wireless device and the second wireless device, wherein the frame comprises a preamble portion comprising a signal field, wherein the frame comprises the CRC bits, wherein the signal field comprises a first portion and a second portion; wherein the first portion comprises the fixed length sequence of bits and the second portion does not comprise the fixed length sequence of bits; wherein the first portion is transmitted before the second portion; wherein the second portion includes bits indicative of characteristic information corresponding to the release version.

Claim 11 recites:
A method performed by a first wireless device, the method comprising: 
determining a sequence of bits corresponding to a release version identifier; 
determining cyclic redundancy check (CRC) bits based on the sequence of bits; 
transmitting a frame, to a second wireless device, on one of a plurality of wireless links established between the first wireless device and the second wireless device, wherein the frame comprises a signal field having a first portion and a second portion; wherein the first portion comprises the sequence of bits and the second portion does not comprise the sequence of bits; wherein the second portion is appended to the first portion; wherein the signal field comprises the CRC bits.

Claim 18 recites:
A first wireless device comprising: 
a receiver configured to receive a first frame, from a second wireless device, the first frame having a first preamble portion, wherein the first preamble portion comprises a first signal field comprising a first portion and a second portion, wherein the first portion comprises a fixed length sequence of bits which convey a release version identifier and the second portion does not comprise the fixed length sequence of bits; and 
circuitry configured to perform a cyclic redundancy check (CRC) on the fixed length sequence of bits which convey the release version identifier; wherein the second portion follows the first portion.

As noted above, at least paragraph 4 (along with the entirety of the Specification) describe communicating capability information, such as a release version identifier. See Specification ¶ 10, “In some examples, the capability identifier may be multi-format capable, for example, it may include a base indicator plus additional features or capabilities. In one example, a 5G release version may be a base indication and feature characteristics may be appended.” In other words, the identifier is understood to be a series (or sequence) of bits, which is supported by the claim language. A listing of bits that signifies an identifier can be memorized in a human mind or written out on paper for later reference (i.e., a simple form of a look-up table, see Specification ¶ 5). The claims do not recite any additional limitations on how the bits are determined or that such a determination cannot be performed in the human mind.
Step 2A, Prong 2: Independent Claims 1, 11, and 18
None of claims 1, 11, and 18 recite any additional steps to show how the identifier is determined or how it is actively applied. As a result, even though the claimed identifier is defined as being transmitted/received in a “first portion” of a frame, this is nominal and only describes where, in a larger set of fields, the bits of the identifier are transmitted. As a result, there is no practical application of the identifier, and Step 2A, Prong 2 is not satisfied.
Step 2B: Independent Claims 1, 11, and 18
While the abstract idea identified above is merely one limitation of claims 1, 11, and 18, the remaining limitations still do not amount to significantly more when taken individually or when combined as an order set of steps/functions.
Each of claims 1, 11, and 18 further recite aspects of a cyclic redundancy check (CRC). Claim 1 recites, “determining cyclic redundancy check (CRC) bits based on the fixed length sequence of bits;” claim 11 recites, “determining cyclic redundancy check (CRC) bits based on the sequence of bits;” and claim 18 recites, “perform[ing] a cyclic redundancy check (CRC) on the fixed length sequence of bits.” Determining or performing a CRC on a series of bits is well-understood, routine, and conventional activity (see MPEP § 2106.05(d)), and thus, is not significantly more. See U.S. Patent No. 7,689,630, Col. 3, lines 40-45, “Any well-known hashing techniques, such as CRC (Cyclic Redundancy Check) and MD5 (Message-Digest algorithm 5), or a combination with custom techniques, can be used to convert or translate an object's unique name, which is in form of character strings or symbols represented as single or multi-bytes, into a unique and consistent integer identifier.”
Claims 1, 11, and 18 also recite “transmitting a frame, to a second wireless device, on one of a plurality of wireless links established between the first wireless device and the second wireless device,” (claim 1), “transmitting a frame, to a second wireless device, on one of a plurality of wireless links established between the first wireless device and the second wireless device,” (claim 11), and “receive a first frame, from a second wireless device,” (claim 18). Receiving or transmitting data over a network is well-known, routine, and conventional. See MPEP § 2106.05(d), citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). Additionally, transmitting/receiving a frame, even if the frame is defined as having “a first portion,” “a second portion,” and the release version identifier and CRC bits, does not show any improvement in either of the wireless devices (i.e., functioning of computers) or improvement in the functioning of the network (see MPEP § 2106.05(a)), and is merely insignificant extra-solution activity because all that is required by the limitations is data gathering between the devices (see MPEP § 2106.05(g)). As a result, these limitations when taken individually do not add significantly more to the abstract idea of determining a release version identifier.
Claim 18 also recites “a receiver” and “circuitry” that makes up the “first wireless device.” However, these elements are recited at a high level of generality and are only defined by their functions, which have already been addressed; thus, these element are not particular machines and do not make the “first wireless device” a particular machine. See MPEP § 2106.05(b).
Lastly, taking all the limitations as an ordered set of steps/functions still does not add significantly more to the abstract idea. Taking the limitations as a whole only slightly further limits the claims but in a nominal way that would be expected. For example, to transmit a frame with the version release identifier and CRC bits it would be expected that these different sequence of bits be determined. As a result, there is nothing significant in these limitations when taken as an ordered set because the “[a]dd nothing … that is not already present when the steps [or functions] are considered separately.” See MPEP § 2106.05.I.B, quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79 (2012).
For at least these reasons, claims 1, 11, and 18 recite an abstract idea without significantly more and are directed to patent ineligible subject matter.
Dependent Claims 2-10, 12-17, 19, and 20
Claims 2-4, 6, 7, 12-14, and 20 each recite various data gathering/selection limitations and/or transmitting/receiving data over a network limitations. None of the additional limitations of claims 2-4, 6, 7, 12-14, and 20 add any practical application or inventive concept to the abstract idea of claims 1, 11, and 18. Merely further defining data, such as including a modulation and coding scheme, transmitting data, such as system information, and selecting a sequence from a list of sequences does not add significantly more than the abstract idea already identified above.
Claims 5, 8-10, 16, 17, and 19 each recite limitations that, while further limiting, are not meaningful or help to define any practical application of the abstract idea identified in claims 1, 11, and 18.  For example, a wireless device not being capable of interpreting a second portion or a receiver is not capable of decoding in no way impacts or helps define the abstract idea identified above. Similarly, defining the links being on different channels, a wireless device configured for half duplex wireless operation, and MAC addresses being burned MAC addresses does not show significantly more, especially since it is not at all clear in what way these limitations further limit or use the abstract idea above.
Lastly, claims 15 and 16, in addition to the same reasons for the other dependent claims above, also recite features well-known, routine, and conventional. Sharing a key for wireless encryption between two wireless devices is an association and well-known. See U.S. Patent Application Publication No. 2009/0154701, ¶ 16, U.S. Patent Application Publication No. 2014/0293829, ¶ 276.
For at least these reasons, none of claims 2-4, 6, 7, 12-14, and 20 recite significantly more than the abstract idea of claims 1, 11, and 18, and are thus, also directed to patent ineligible subject matter under section 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 each recite the limitations “the first MAC address” and “the second MAC address”. There is insufficient antecedent basis for these limitations in the claims. Claims 16 and 17, which depends from claims 13 and 14, respectively, are also rejected under section 112(b) for the same reasons as claims 13 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0265096, to Cornwall et al. (“Cornwall”).

Regarding claim 1, Cornwall teaches:
A method performed by a first wireless device (Cornwall, Figs. 1-3, the endpoint device 102 is a wireless device that sends a packet (i.e., the method), see e.g., Fig. 5, ¶¶ 15, 26-28, 32), the method comprising: 
determining a fixed length sequence of bits corresponding to a release version identifier (Cornwall, Fig. 3, the Protocol ID 314 is a fixed length sequence of bits indicating a release version (i.e., protocol) identifier, see ¶¶ 26-27); 
determining cyclic redundancy check (CRC) bits based on the fixed length sequence of bits (Cornwall, Fig. 3, the CRC 310 is determined based on the entire packet, which includes the fixed length sequence (i.e., protocol ID 314), see ¶ 27);
transmitting a frame, to a second wireless device, on one of a plurality of wireless links established between the first wireless device and the second wireless device (Cornwall, Figs. 3, 5, the packet 300 is a frame sent between wireless devices, such as shown in Fig. 11, see ¶¶ 15, 26-28, 32), wherein the frame comprises a preamble portion comprising a signal field, wherein the frame comprises the CRC bits (Cornwall, Fig. 3, the packet (frame) 300 has a preamble (i.e., a beginning part of the packet before the payload, which is the Current Consumption 308 in this case, see ¶ 27), where the Frame Sync, Protocol ID 314, Endpoint Type/subtype 316, Endpoint Serial Number 306 make up the preamble, where any combination of the fields indicate a signal field since each has signals, and the packet (frame) 300 contains the CRC 310, see ¶¶ 26-27),
wherein the signal field comprises a first portion and a second portion (Cornwall, Fig. 3, the first portion being at least the Frame Sync and Protocol ID 314, and the second portion being at least the Endpoint Type/subtype 316 and Endpoint Serial Number 306, ¶¶ 26-27); 
wherein the first portion comprises the fixed length sequence of bits and the second portion does not comprise the fixed length sequence of bits; wherein the first portion is transmitted before the second portion; wherein the second portion includes bits indicative of characteristic information corresponding to the release version (Cornwall, Fig. 3, the fixed length sequence (i.e., Protocol ID 314) is transmitted in the first portion, not the second portion, and the first portion comes before the second portion, and the Endpoint Type/subtype 316 and Endpoint Serial Number 306 both indicate characteristics of the protocol (release version), see ¶ 27, at least Endpoint Type/subtype 316 can be used “for identifying the features of a particular endpoint”).

Regarding claim 6, which depends from claim 1, Cornwall further teaches “wherein the frame is group addressed; wherein the preamble portion comprises another signal field having a variable length resource allocation.” Cornwall, Fig. 3, the various endpoint identifiers, etc., are indicative of a group consisting of the collection system 106 and devices 102, see Fig. 1, and the various fields may be variable, see ¶ 26.

Regarding claim 8, which depends from claim 6, Cornwall further teaches “at least one receiver of the frame is incapable of decoding the second portion.” Cornwall, ¶ 27, if the CRC indicates a corrupt packet, the receives is incapable of decoding the packet, i.e., the payload, which is the second portion.

Regarding claim 9, which depends from claim 1, Cornwall further teaches “the plurality of links are on different channels.” Cornwall, Fig. 1, there are a plurality of links consisting of channels, see ¶ 21.

Regarding claim 10, which depends from claim 1, Cornwall further teaches “the first wireless device is configured for half duplex wireless operation.” Cornwall, ¶ 30.

Regarding claim 11, Cornwall teaches:
A method performed by a first wireless device (Cornwall, Figs. 1-3, the endpoint device 102 is a wireless device that sends a packet (i.e., the method), see e.g., Fig. 5, ¶¶ 15, 26-28, 32), the method comprising: 
determining a sequence of bits corresponding to a release version identifier (Cornwall, Fig. 3, the Protocol ID 314 is a fixed length sequence of bits indicating a release version (i.e., protocol) identifier, see ¶¶ 26-27); 
determining cyclic redundancy check (CRC) bits based on the sequence of bits (Cornwall, Fig. 3, the CRC 310 is determined based on the entire packet, which includes the fixed length sequence (i.e., protocol ID 314), see ¶ 27);
transmitting a frame, to a second wireless device, on one of a plurality of wireless links established between the first wireless device and the second wireless device, wherein the frame comprises a signal field having a first portion and a second portion (Cornwall, Figs. 3, 5, the packet 300 is a frame sent between wireless devices, such as shown in Fig. 11, see ¶¶ 15, 26-28, 32, and the packet 300 has a signal field, such as any combination of the Frame Sync, Protocol ID 314, Endpoint Type/subtype 316, Endpoint Serial Number 306 since they are all signals, and which is made of a first portion being at least the Frame Sync and Protocol ID 314, and the second portion being at least the Endpoint Type/subtype 316 and Endpoint Serial Number 306, ¶¶ 26-27); 
wherein the first portion comprises the sequence of bits and the second portion does not comprise the sequence of bits; wherein the second portion is appended to the first portion; wherein the signal field comprises the CRC bits (Cornwall, Fig. 3, the fixed length sequence (i.e., Protocol ID 314) is transmitted in the first portion, not the second portion, and the first portion comes before the second portion, and the Endpoint Type/subtype 316 and Endpoint Serial Number 306 both indicate characteristics of the protocol (release version), see ¶ 27, at least Endpoint Type/subtype 316 can be used “for identifying the features of a particular endpoint”).

Regarding claim 18, Cornwall teaches:
A first wireless device (Cornwall, Figs. 1, 2, the endpoint device 102 is a wireless device, ¶¶ 15-25) comprising: 
a receiver (Cornwall, Fig. 2, at least receive circuitry 208, ¶ 20) configured to receive a first frame, from a second wireless device, the first frame having a first preamble portion (Cornwall, Figs. 3, 5, the packet 300 is a frame sent between wireless devices, such as shown in Fig. 11, see ¶¶ 15, 26-28, 32, and the packet (frame) 300 has a preamble (i.e., a beginning part of the packet before the payload, which is the Current Consumption 308 in this case, see ¶ 27), where the Frame Sync, Protocol ID 314, Endpoint Type/subtype 316, Endpoint Serial Number 306 make up the preamble), wherein the first preamble portion comprises a first signal field comprising a first portion and a second portion (Cornwall, Fig. 3, the preamble portions are also signal fields since they consist of signals, and the preamble is made of first portion being at least the Frame Sync and Protocol ID 314, and the second portion being at least the Endpoint Type/subtype 316 and Endpoint Serial Number 306, ¶¶ 26-27), wherein the first portion comprises a fixed length sequence of bits which convey a release version identifier and the second portion does not comprise the fixed length sequence of bits (Cornwall, Fig. 3, the fixed length sequence (i.e., Protocol ID 314) is transmitted in the first portion, not the second portion and 
circuitry (Cornwall, Fig. 2, at least the processor 220, ¶ 22) configured to perform a cyclic redundancy check (CRC) on the fixed length sequence of bits which convey the release version identifier (Cornwall, Fig. 3, the CRC field 310 is used to perform the CRC check upon reception to identify corrupt packets, ¶ 27); 
wherein the second portion follows the first portion (Cornwall, Fig. 3, the first portion (i.e., the Frame Sync and Protocol ID 314) comes before the second portion (i.e., Endpoint Type/subtype 316 and Endpoint Serial Number 306)).


Regarding claim 19, which depends from claim 18, Cornwall further teaches “circuitry configured to determine whether to decode the second portion, based on a capability of the first wireless device.” Cornwall, ¶ 27, if the CRC indicates a corrupt packet, a determination is made that the packet, i.e., the payload, which is the second portion, cannot be decoded.

Regarding claim 20, which depends from claim 18, Cornwall further teaches “the receiver is further configured to receive a second frame, from the second wireless device, the second frame having a second preamble portion, wherein the second preamble portion of the second frame comprises a second signal field comprising a third portion and a fourth portion, wherein the third portion comprises the fixed length sequence of bits which convey the release version identifier and the fourth portion does not comprise the fixed length sequence of bits; wherein the first frame and the second frame are received on different links.” Cornwall, Figs. 1, 3, ¶¶ 14-18, 26-27, where multiple instances of the packet 300 may be transmitted/received, thus, there is at least a second frame with all the same fields, and where each device 102 can transmit the frames over various channels/links, see ¶ 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cornwall, which is in the same field of wireless endpoint communications as the claimed invention.

Regarding claim 7, which depends from claim 1, Cornwall further teaches “capability information [of the second wireless device] indicates whether the second wireless device is capable of transmitting and receiving data at the same time.” Cornwall, ¶ 30, where the devices are capable of communicating in full duplex (i.e., simultaneous) communications. While Cornwall teaches that the devices can communicate in full duplex, there is not an express teaching that this is communicated via “capability information” or that such information is “receiv[ed] capability information from the second wireless device.” Even so, Cornwall clearly teaches that the devices communicate capability information, see e.g., Cornwall, Abstract, and since to utilize full duplex (or half duplex) each device must be aware of that configuration, it is strongly suggested that the devices exchange this information, and thus, Cornwall at a minimum, makes obvious that the devices “receiv[e] capability information from the second wireless device” of full duplex communication. See Cornwall, ¶¶ 15, 17, 20. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that capability information of full/half duplex configuration would be exchanged between wireless devices so that they may properly communicate with each other. See id.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of U.S. Patent Application Publication No. 2009/0154701, to Kosaraju et al. (“Kosaraju”), both of which are in the same field of wireless endpoint communications as the claimed invention.

Regarding claim 15, which depends from claim 11, Cornwall further teaches “the sequence of bits corresponding to the release version identifier is stored in memory of the first wireless device; wherein the first wireless device and second wireless device are associated with each other.” Cornwall, Fig. 2, the memory 224 stores information for packet creation, such as version identifiers, see ¶¶ 22-23; and the wireless devices, see e.g., Fig. 1, are associated with each other because they communicate with each other, see ¶¶ 14-16. Cornwall does not teach the remaining limitation.
Kosaraju remedies this and teaches “a shared key is used the encryption or decryption of data over the plurality of wireless links.” Kosaraju, ¶ 16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shared encryption key between wireless devices, such as in Kosaraju, with the system of Cornwall to encrypt data for more secure communications. Id.

Regarding claim 16, which depends from claim 11, Cornwall further teaches “performing an association procedure with the second wireless device.” Cornwall, Fig. 1, the wireless devices had to have performed an association procedure since they are in communication with each other, see ¶¶ 14-16. Cornwall does not necessarily teach the remaining limitations. Kosaraju remedies this and teaches “the association procedure is performed based on one of the first MAC address or the second MAC address in combination with a third MAC address of the first wireless device.” Kosaraju, ¶ 29, where each device as an associated MAC address for addressing, and thus, associating with each other so that transmitted data may be received at the intended device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using a MAC address of each device for association, such as in Kosaraju, with the system of Cornwall not only because MAC addresses are ubiquitous in the communications art as a way to identify different devices, as one of ordinary skill in the art would know, but also because Kosaraju more explicitly describes this as a way in which to identify (i.e., address) the devices for communication. Id.

Regarding claim 17, which depends from claim 16, Kosaraju further teaches “the first MAC address, second MAC address and third MAC address are burned in MAC addresses.” Kosaraju, ¶ 29, MAC addresses associated with an NIC are burned MAC addresses (see U.S. Patent Application Publication No. 2010/0146504, ¶ 235 as a supportive reference only). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using a MAC address of each device for association, such as in Kosaraju, with the system of Cornwall not only because MAC addresses are ubiquitous in the communications art as a way to identify different devices, as one of ordinary skill in the art would know, but also because Kosaraju more explicitly describes this as a way in which to identify (i.e., address) the devices for communication. Id.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of U.S. Patent Application Publication No. 2006/0013395, to Brundage et al. (“Brundage”), both of which are in the same field of wireless endpoint communications as the claimed invention.

Regarding claim 12, which depends from claim 11, Cornwall further teaches “transmitting another signal field simultaneously with the signal field.” Cornwall, Fig. 3, each of the fields is a signal field and they are all transmitted at the same time with the packet 300, ¶¶ 26-27. Cornwall does not teach the additionally recited limitations. Brundage remedies this and teaches “the another signal field is duplicative of the signal field.” Brundage, Fig. 1, a message, similar to that of Cornwall, may be repeated (duplicated), see step 118, ¶¶ 27-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeating a field/message, as in Brundage, with the system of Cornwall to mitigate possible errors so that the message is properly received. See id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Independent claims 1, 11, and 18, at least the feature of the CRC being “based on the fixed length sequence of bits,” which corresponds to the “release version identifier” is first supported in this application.